The defendant’s contention that he was denied the effective assistance of counsel is without merit. The record demonstrates that defense counsel effectively cross-examined the People’s witnesses, delivered a cogent opening and closing statement, and *667presented a plausible defense (see People v Dolan, 2 AD3d 745, 747 [2003]; People v Groonell, 256 AD2d 356, 357 [1998]). The specific errors of defense counsel raised by the defendant either reflect the defendant’s disagreement with reasonable trial tactics and strategies, or are not so serious as to deprive the defendant of a fair trial (see People v Rose, 307 AD2d 270, 271 [2003]). Thus, the defendant was provided with meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]). Skelos, J.P., Fisher, Dillon and McCarthy, JJ., concur.